Citation Nr: 0710728	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-36 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to September 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
PTSD and assigned a 10 percent evaluation, effective June 10, 
1999.  Subsequently, in a May 2000 rating decision, the RO 
assigned the veteran's PTSD a 30 percent evaluation, 
effective June 10, 1999.  Thereafter, the RO, in a January 
2002 rating decision, increased the veteran's rating for his 
PTSD from 30 percent disabling to 50 percent disabling, 
effective June 10, 1999.


FINDING OF FACT

The veteran's PTSD is manifested by subjective complaints of 
depression, anxiety, poor concentration, panic attacks, 
flashbacks, sleep impairment, nightmares, avoidance of 
others, anger, suicidal ideations, and reported GAF scores of 
between 45 and 85, and has not been shown by competent 
clinical evidence to be more than moderate to serious in 
severity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the January 2000 rating decision 
granted the veteran's claim for entitlement to service 
connection for PTSD, such claim is now substantiated.  As 
such, his filing of a notice of disagreement as to the 
January 2000 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The September 2004 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for mental 
disorders, and included a description of the rating formulas 
under those diagnostic codes.  Thus the appellant has been 
informed of what is needed to achieve higher schedular 
ratings.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve higher 
evaluations for the service-connected disability on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and reports of VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 pertain to PTSD.  Under this code, a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

The veteran asserts that an initial evaluation in excess of 
50 percent is warranted for his service-connected PTSD.  
However, the Board finds that symptoms commensurate with the 
criteria for the next higher evaluation, a 70 percent rating, 
are not shown by the record.  In this regard, the record 
establishes that between 1999 and 2004, the veteran's mental 
health was evaluated on numerous occasions, including during 
private therapy sessions, and for VA compensation and pension 
purposes.

During this time examiners described the veteran's personal 
hygiene as adequate, fair, clean, and neatly groomed.  
Examiners also reported that the veteran was oriented to 
time, person, place, had clear, coherent, discernable speech, 
little to no memory loss, and insight and judgment that was 
intact, present, fair, and/ or preserved. 

However, during this time, the veteran complained of 
experiencing panic attacks (at least two to three times per 
week), depression, sleep impairment, difficulty 
concentrating, nightmares, flashbacks, social isolation and 
avoidance, anger, irritability, hyperarousal, memory loss, 
and hallucinations.  He also indicated that he had 
experienced occasional homicidal and suicidal ideations but 
had no plan or intent.  The record also reflects that the 
veteran experienced anger and in August 2004 was diagnosed 
with intermittent explosive disorder.  Additionally, the 
record reflects that examiners have reported that the veteran 
is an excessive drinker.

With respect to occupational functioning, the record reflects 
that the veteran has worked at his father's cattle farm and, 
for at least seven years, has held various positions at Wal-
mart, including a stock clerk and a night security man.  
However, the veteran has reported that he experienced 
difficulty when working around a lot of people and preferred 
to work at night because there are not as many people around.    
The veteran has also reported that he has experienced anxiety 
and a lot of his anger while at work, but that he was usually 
able to control his anger and his urges to hurt someone 
there.

With respect to social functioning, On VA examination in 
August 2002 and July 2003, the veteran reported that he lived 
in the basement of his father's home and assisted with 
household chores and yard work.  The record further reflects 
that the veteran, who is divorced, prefers to be by himself, 
spends most of his time alone, and has very few friends, but 
has a close relationship with his father and two adult 
daughters, who he sees often.  According to the veteran, in 
an August 2004 treatment record, he preferred to avoid people 
because he did not want to have confrontations that would 
cause him to lose control of his anger and get into trouble.  
The veteran also reported that he no longer engaged in the 
activities that he used to engage in and that when was not 
working, he stayed in the house and did not go out.  However, 
the veteran did indicate that he occasionally dated and would 
go to dinner and a movie, but that he had difficulty forming 
close relationships with women.

The record also establishes that between 1999 and 2004, 
examiners assigned the veteran's symptomology GAF scores of 
45, 50, 51, 55, 60, and 65 to 85.  The Board notes that these 
reported GAF scores reflect slight to serious symptomology.

The Board, in weigh the evidence of record, finds that the 
veteran's overall disability picture, as evidenced by the 
clinical findings outlined above, and his GAF scores 
demonstrate no more than moderate to serious symptoms, and is 
most reflective of the currently assigned 50 percent 
evaluation.

The Board notes that the veteran's current disability does 
not warrant an evaluation greater than 50 percent for this 
period as it does not more nearly approximate the criteria 
required under Diagnostic Code 9411 for the next higher, 70 
percent evaluation.  Indeed, as stated above the veteran had 
adequate grooming, normal speech, and fair, intact insight 
and judgment.  Further, the evidence does not demonstrate 
that the veteran experienced spatial disorientation or had 
obsessional rituals that interfered with routine activities.  

The Board observes that the record reflects that the veteran 
has consistently reported suicidal ideations and has been 
diagnosed with intermittent explosive disorder.  However, the 
record reflects that the veteran has reported that he is does 
not have any suicidal intent or plan and that he has been 
able to control his anger and avoids situations where he may 
lose control of his anger.

Additionally, although the record demonstrates that the 
veteran experiences panic attacks and depression,  it does 
not establish that such conditions affect his ability to 
function independently, appropriately, or effectively.  
Further, although the record demonstrates that the veteran 
has limited social interaction, he does date occasionally and 
has been able to maintain a close relationship with his 
father and two daughters.  Moreover, although he preferred to 
not work around others, the record reflects that since 1999, 
he has been able to consistently maintain part-time and/ or 
full-time employment.  

Therefore, in light of the clinical findings of record, the 
Board concludes that any   social and occupational impairment 
that the veteran experiences is contemplated in the currently 
assigned 50 percent evaluation.  Accordingly, because the 
veteran's disability picture does not more closely 
approximate the criteria for a 70 percent evaluation, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for PTSD.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).




ORDER 

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder is denied. 


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


